



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Maxwell, 2014 ONCA 316

DATE: 20140423

DOCKET: C57036

MacFarland, Watt and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Norman Maxwell

Appellant

Mark Halfyard and Breana Vandebeek, for the appellant

Melissa Adams, for the respondent

Heard and released orally: March 27, 2014

On appeal from the sentence imposed on August 28, 2012 by
Justice Douglas K. Gray of the Superior Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

A jury found the appellant guilty of defrauding the Bank of Montreal of $375,000.
The trial judge imposed a sentence of imprisonment in the penitentiary for four
years less credit of 100 days for time spent in pre-sentence custody and made
two ancillary orders:

i.

restitution to the Bank of Montreal of $293,205; and

ii.

a fine in lieu of forfeiture in the same amount to be paid within 30
days prior to the appellants release from custody, and in default of payment,
a further term of imprisonment of four years to be served consecutively to the principal
sentence.

[2]

At trial, Crown counsel sought a sentence of imprisonment of four and a
half to five years as well as the ancillary orders imposed by the trial judge.
Counsel who appeared for the appellant to make submissions on sentence, sought
a conditional sentence, or in the alternative, a custodial sentence of two
years. Counsel acknowledged that the applicable range of sentence was 18 months
to three and one-half years. He did not oppose a restitution order and
acknowledged the likelihood of an order of a fine in lieu of forfeiture.

[3]

In this court, the appellant contends that two components of the
sentence reflect error. With two minor exceptions in connection with the fine
in lieu of forfeiture, we do not agree.

[4]

To take first the term of imprisonment imposed by the trial judge.

[5]

A custodial sentence of four years in our view falls within the range
of sentence appropriate for the offence and the offender who committed it. The
scheme involved several individual transactions that took place over a period
of about a month. The amount of money involved, $375,000, was significant. That
the bank manager breached bank procedure in the hope that the appellants
promise of significant future business does not diminish the appellants moral
blameworthiness. Nor are we persuaded that the trial judges consideration of
the significant personal consequences for the manager resulted in the
imposition of an unfit custodial sentence.

[6]

The reasons of the trial judge reflect consideration and application of
the controlling sentencing principles including denunciation, deterrence and,
secondarily, rehabilitation. The appellant is a mature adult, with related but
dated convictions. At the time of sentencing he continued to solicit funds from
others for a highly secretive project that the trial judge was satisfied did
not exist.

[7]

Second, in connection with the fine in lieu of forfeiture, s. 462.37 (1)
makes an order of forfeiture mandatory provided the conditions precedent to the
operation of the subsection have been met. The appellant was convicted of the
designated offence. He obtained $375,000 in cash by fraud. The cash was proceeds
of crime. The fraud was committed in relation to that property. Forfeiture of
the property and the funds was mandatory.

[8]

The trial judge recognized that he had a discretion to impose a fine in
lieu of forfeiture. The cash obtained by the fraud could not be located.
Counsel agreed that the funds could not be traced. The victimized bank, through
its own efforts, recouped some funds, for which the appellant was credited. The
imposition of a fine in lieu of forfeiture, in our view, reflects no error in
principle.

[9]

While we do not consider the imposition of a fine in lieu of forfeiture
to reflect error, we are satisfied that the trial judge erred in requiring
payment of the fine no later than 30 days prior to the appellants release from
custody. On the sentencing hearing, counsel agreed, as counsel for the
respondent does here, that the appellant should have two years from his release
from custody to pay the fine in lieu of forfeiture before the consecutive
default term of imprisonment can begin. At trial and here, it is also common
ground that the default term should be three years not four. We agree that the
formal order imposing the fine in lieu of forfeiture should be amended
accordingly.

[10]

Leave
to appeal sentence is granted. The appeal is dismissed except to the extent
described in connection with time to pay the fine in lieu of forfeiture and the
term of imprisonment to be served in default of payment.



J. MacFarland J.A.

David Watt J.A

G. Pardu J.A.


